Execution copy

[g20170510183300171752.jpg]

 

Exhibit 10.3

Sixth Amendment Agreement

Date: April 13, 2017

BETWEEN:

 

Drax:

Seller:

 

 

Drax Power Limited

 

Drax Power Station

Selby

North Yorkshire

YO8 8PH

 

(Company number 04883589)

 

RTK WP Canada, ULC

10877 Wilshire Blvd

Suite 600

Los Angeles

CA 90024

United States

 

(Company number BC0962401)

 

(each a “Party” and together the “Parties”)

 

 

 

 

BACKGROUND:

A

The Parties entered into an agreement for the sale and purchase of Biomass on an
FOB basis on 1 May 2013, as subsequently amended, (together the “Agreement”) and
under which Rentech, Inc. (the “Guarantor”) guaranteed certain obligations of
the Seller by way of a Parent Company Guarantee dated May 1, 2013 (“the
Guarantee”).

B

The Parties now wish to amend the Agreement as set out below and have agreed to
record these changes as set out herein by way of this “Sixth Amendment”.

IT IS AGREED:

1.

In consideration of the Parties’ compliance with the terms of this Sixth
Amendment and the payment of £1 from Buyer to Seller, the receipt and
sufficiency of which the Parties acknowledge, the Parties have agreed to amend
the Agreement on the terms set out in this Sixth Amendment with effect from the
date of this Sixth Amendment.

2.

The provisions of this Sixth Amendment are legally binding between the
Parties.  Unless otherwise defined, all capitalised terms used in this Sixth
Amendment shall have the meaning given to them in the Agreement, and unless
expressly amended in this Sixth Amendment, all terms of the Agreement shall
remain fully effective.

 

--------------------------------------------------------------------------------

Execution copy

 

3.

The Parties have agreed that an additional shipment (the “DY4 Additional
Shipment”) shall be added to the Delivery Schedule for Delivery Year 4 and be
delivered in accordance with the requirements of the Agreement other than as set
out in this Sixth Amendment:

 

DY4 Additional Shipment

 

Volume:

 

A minimum of 11,000 Tonnes and a maximum of 12,000 Tonnes (at the Seller’s
option).

 

Price:

CAD$132.50 based on the Benchmark CV NAR.

 

Seller Plant:

Williams Lake, British Columbia, Canada.

 

Laycan:

20 -30 April (being Drax’s confirmed Laycan in accordance with clause 15.1.3).

 

Loading Rate:

12 000 Tonnes per Weather Working Day.

 

 

4.

Accordingly the Agreement is amended as follows:

 

4.1.

The first three lines of Section 2 of the Commercial Terms (Seller Plant(s))
shall be deleted and replaced with the following:

“The Seller may supply the Biomass from the following plant(s) (each a ”Seller
Plant”) at the Seller’s discretion, subject to the conditions detailed:

 

Seller Plant

Location

Conditions applicable to use of Biomass from Seller Plant

Wawa

Ontario, Canada

None

Atikokan

Ontario, Canada

None

Williams Lake

British Columbia, Canada

Only to be used to supply a maximum of 12,000 Tonnes of Biomass all within the
DY4 Additional Shipment.

 

4.2.

The following wording shall be added to the second paragraph of Section 9 of the
Commercial Terms (Price), such that the sentence reads:

“Following the Agreement Date the price per Tonne of Biomass shall be determined
using the following formula, except in the case of the DY4 Additional Shipment
where the Price shall be a fixed as described in the Sixth Amendment:”

 

4.3.

In Section 12 of the Commercial Terms (Annual Quantity) the fourth line shall be
deleted and replaced with:

“Delivery Year 4: 204,317.50 to 205,317.50 Tonnes of Biomass”

 

4.4.

The following wording shall be added to the end of the second paragraph in
Section 13 of the Commercial Terms (Delivery Schedule):

“and the DY4 Additional Shipment shall be delivered in a shipment size of
between 11,000 and 12,000 Tonnes.”

The Guarantor consents to the Seller entering into this letter.  The Guarantor
agrees that its Guarantee remains in full force and effect as to the Agreement
supplemented by this letter.

 

--------------------------------------------------------------------------------

Execution copy

 

This letter and any non-contractual obligations arising out of or in connection
with it are subject to the Dispute Resolution and Governing Law and Jurisdiction
provisions in clauses 35 and 36 of the Agreement.

This letter may be executed in any number of counterparts, and by any Party on
separate counterparts, each of which as so executed and delivered shall be
deemed an original, but all of which together shall constitute one and the same
instrument, and it shall not be necessary in making proof of this letter as to
any party hereto to produce or account for more than one such counterpart
executed and delivered by such Party.  Counterparts may be executed either in
original, faxed or digital transmission form and the Parties adopt any
signatures received by a receiving fax machine or computer as original
signatures of the Parties.

 

Signed:

/s/ Graham Backhouse

 

Signed:

/s/ Colin Morris

 

 

 

Duly authorised representative of

Drax Power Limited:

 

Duly authorised representative of

RTK WP CANADA, ULC

 

 

 

 

 

Name:

Graham Backhouse

 

Name:

Colin Morris

Title:

Head of Supply Chain & Logistics

 

Title:

SVP & General Counsel

 

 

 

 

 

 

 

 

Signed:

/s/ Colin Morris

 

 

 

 

 

 

 

Duly authorised representative of

RENTECH, INC.

 

 

 

 

 

 

 

 

Name:

Colin Morris

 

 

 

Title:

SVP & General Counsel

 

 